   Case 3:20-mj-03019-TJB Document 33 Filed 04/13/21 Page 1 of 1 PageID: 63




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                             MINUTES OF PROCEEDINGS

OFFICE: TRENTON                                                     April 13, 2021
MAGISTRATE JUDGE: BONGIOVANNI                                       DATE OF PROCEEDINGS
ESR: Mark J. Morelli



TITLE OF CASE:                                                      MJ-20-3019 (TJB)

UNITED STATES OF AMERICA,
     V.
EARLJA J. DUDLEY

APPEARANCES:

Alexander Ramey, AUSA, & Michelle Gasparian, AUSA, for Government
Lisa J. Van Hoeck, AFPD for Defendant
Nicholas Zotti, Pretrial Services

NATURE OF PROCEEDING:                Violation Hearing via Video Conference

All parties consent to violation hearing by video conference.
Hearing on Petition Docket Entry No. 31 for action on conditions of pretrial release.
Hearing on application of Government to revoke pretrial release.
Ordered application granted.
Ordered defendant remanded to the custody of the US Marshals.
Order to be entered.

TIME COMMENCED:      2:00 p.m.
TIME ADJOURNED:      2:15p.m.                                   s/ Mark Morelli
TOTAL TIME: 15 MINUTES                                          Deputy Clerk
